             Case 1:19-cv-11367-WGY Document 1 Filed 06/20/19 Page 1 of 23



                               IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MASSACHUSETTS

    RICK DESPRES, individually and on behalf                       Case No.
    of all others similarly situated,
                                                                  CLASS ACTION COMPLAINT
                        Plaintiff,
                                                                  DEMAND FOR JURY TRIAL
    v.

    CITIZENS DISABILITY LLC, a
    Massachusetts company,

                        Defendant.


                                          CLASS ACTION COMPLAINT

           Plaintiff Rick Despres (“Plaintiff Despres” or “Despres”) brings this Class Action

Complaint and Demand for Jury Trial against Defendant Citizens Disability, LLC (“Citizens

Disability”) to stop Defendant from violating the Telephone Consumer Protection Act by making

unsolicited, prerecorded and autodialed calls to consumers without their consent, including calls

to consumers registered on the National Do Not Call registry (“DNC”), and to otherwise obtain

injunctive and monetary relief for all persons injured by the conduct of Defendant. Plaintiff, for

this Complaint, alleges as follows upon personal knowledge as to himself and his own acts and

experiences, and, as to all other matters, upon information and belief, including investigation

conducted by his attorneys.

                                                   INTRODUCTION

           1.        Citizens Disability is a for-profit company that assists consumers to receive

disability benefits that they me be entitled to receive through Social Security.1




1
    https://www.linkedin.com/company/citizens-disability/about/
            Case 1:19-cv-11367-WGY Document 1 Filed 06/20/19 Page 2 of 23



         2.        Citizens Disability outsources a significant part of its outbound telemarketing in

order to distance itself from the illegal telemarketing practices conducted on its behalf.2

         3.        Prerecorded and autodialed calls are placed to consumers, regardless of whether

their phone numbers are registered on the DNC and whether they consented to receive these

types of calls, in order to solicit consumers to use Citizens Disability’s services.

         4.        Neither Citizens Disability or its outsourced telemarketing partner have prior

express written consent to be placing calls to consumers using prerecorded messages and/or an

autodialer.

         5.        Even worse, there is a disturbing pattern when it comes to consumers asking that

the unsolicited, unwanted telemarketing calls stop. Such requests are seemingly disregarded,

resulting in many additional calls to consumers that should never have received any unsolicited

calls in the first place.

         6.        In Plaintiff Despres’ case, Despres received multiple prerecorded and autodialed

calls on his cellular phone despite letting Defendant’s agents know that he wanted the calls

stopped, and despite the fact that Despres registered his cellular phone number on the DNC.

         7.        In response to these calls, Plaintiff Despres files this lawsuit seeking injunctive

relief, requiring Defendant to cease from placing, or having agents place these calls for its

benefit unsolicited autodialed calls to consumers’ cellular telephone numbers using an automatic

telephone dialing system and/or pre-recorded calls without consent and otherwise calling

telephone numbers registered on the National Do Not Call Registry (“DNC”), as well as an

award of statutory damages to the members of the Classes and costs.

                                                         PARTIES

         8.        Plaintiff Despres is a Freedom, New Hampshire resident.


2
 Citizens Disability has previously been sued for unwanted telemarketing calls under the TCPA at least 5 times in the past few
years.
                                                                                                                                 2
              Case 1:19-cv-11367-WGY Document 1 Filed 06/20/19 Page 3 of 23



            9.        Defendant Citizens Disability is a Massachusetts limited liability company

headquartered in Waltham, Massachusetts.

                                        JURISDICTION AND VENUE

            10.       This Court has federal question subject matter jurisdiction over this action under

28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C.

§227 (“TCPA”).

            11.       This Court has personal jurisdiction over Defendant and venue is proper in this

District under 28 U.S.C. § 1391(b) because Defendant resides in this District, and because the

wrongful conduct giving rise to this case occurred in and/or was directed from this District.

                                        COMMON ALLEGATIONS

    Citizens Disability Uses Third Party Telemarketers Such as The Outsource Company to
              Solicit Consumers Without Consent For Citizens Disability’s Benefit

            12.       The Outsource Company is a telemarketing call center that operates from two

locations in Nigeria using multilingual agents that offer a number of services that include lead

generation.3

            13.       On its main page, the Outsource Company lists Citizens Disability as one of its

active clients:




3
    http://outsource.africa/services/
                                                                                                           3
              Case 1:19-cv-11367-WGY Document 1 Filed 06/20/19 Page 4 of 23




                                                                                  4


            14.        Frustrated consumers have discovered the troubling connection of Citizens

Disability using third party telemarketers to call and qualify leads on their behalf and transferring

them to Defendant Citizens Disability.

            15.        For example, on 800notes.com, a site where consumers share their experiences

with telemarketers, one consumer received a prerecorded call from a third-party telemarketer

using the name “National Disability.” After providing answers to the qualifying questions he was

asked for the purposes of identifying the company behind the calls, the consumer was transferred

to defendant Citizens Disability:




4
    http://outsource.africa/
                                                                                                      4
             Case 1:19-cv-11367-WGY Document 1 Filed 06/20/19 Page 5 of 23




                                                                                                                   5


           16.      Plaintiff Despres received an autodialed call on behalf of Citizens Disability from

this same “National Disability” third party telemarketer using the phone number 603-509-3787.

Despres noted that the call he answered began with a significant pause before a prerecorded

agent came on the line, which indicates the use of an autodialer.

           17.      Numerous complaints online identify a telemarketer as “National Disability” that

calls about services which are the same as Citizens Disability.6




5
    https://800notes.com/Phone.aspx/1-972-961-4752
6
  https://800notes.com/Phone.aspx/1-972-961-4752 “When I questioned her about the name disparity Citizens vs National
Disability, I was told that it was just a prerecorded intake/ screening recording. So I asked again about the name disparity, and
was told that "oh it's just an old recording from before, that we still use to pre-screen prospective clients", So I asked further
about the name change and my questions were ignored.”

                                                                                                                                     5
              Case 1:19-cv-11367-WGY Document 1 Filed 06/20/19 Page 6 of 23



                Citizens Disability Ratifies the Illegal Telemarketing Practices
         Employed by Its Third Party Telemarketers Including The Outsource Company

           18.       Citizens Disability knew or should have known about the unsolicited calls being

made for its benefit by its third party telemarketers who are calling consumers using autodialers

and using pre-recorded messages without the consumer’s consent and often to consumers

registered on the DNC.

           19.       To begin with, Citizens Disability has received direct complaints from consumers

about telemarketing calls they received from third party telemarketers for Defendant Citizen

Disability’s benefit.

           20.       For example, a consumer posted a complaint on Citizen Disability’s Better

Business Bureau (“BBB”) page stating, “Yesterday, my husband received a robocall from a

company we learned at the end was Citizens Disability, saying they were calling on behalf of

Social Security to help process his disability application. Both people he talked with were not

native English speakers.”7 Citizens Disability did not respond to the complaint.

           21.       Another consumer posted a complaint on Citizen Disability’s BBB page,

explaining that he was transferred to Citizens Disability:




7
    https://www.bbb.org/us/ma/waltham/profile/social-security-services/citizens-disability-llc-0021-124756/customer-reviews
                                                                                                                              6
           Case 1:19-cv-11367-WGY Document 1 Filed 06/20/19 Page 7 of 23




                                                                                                                    8



         22.      Another example, in a Google Review on Citizens Disability’s page, a frustrated

consumer posted the following complaint which Citizens Disability did not respond to, despite

replying directly to many other complaints:




                                                                                                               9


         23.      In addition, Citizens Disability knew or should have known about the multitude of

complaints that can be found online regarding calls consumers have received from a third-party

telemarketer using the name National Disability.

         24.      A cursory look online reveals the fact that hundreds, if not thousands of


8
    id
9
https://www.google.com/search?q=citizens+disability+reviews&oq=citizens+disability+reviews&aqs=chrome..69i57j69i60l3j0.4
570j1j7&sourceid=chrome&ie=UTF-8#lrd=0x89e3833082bc68bb:0xd3930742dc53b196,1,,,
                                                                                                                        7
           Case 1:19-cv-11367-WGY Document 1 Filed 06/20/19 Page 8 of 23



consumers are receiving unsolicited, prerecorded and autodialed calls from “National Disability”

agents, including complaints regarding the fact that consumers are unable to get the agents to

stop calling. This is just a small sampling of those complaints:

               •   “They keep calling me and i told them that I’m already on it and not to call but
                   they keep calling me over and over again (indicating the use of a prerecorded
                   message). Sometimes they just hang up. Very rude.”10
               •   “This is about disability I dont need their call.”11
               •   “They call from MULTI NUMBERS many times a day and it is always ‘AMY’
                   with the ‘NATIONAL DISABILITY SERVICE… I am on the do not call list and
                   have reported them. Hopefully everyone will and they will get a big fat fine and
                   stop calling us!”12
               •   “i keep getting calls from this number claiming they are national disability and
                   want to ask questions to see if I qualify. [I] already have disability…”13
               •   “I get phone calls all hours of the day or night[.] I have blocked it several times
                   but somehow they still get through when I call it back and ask to be put on their
                   ‘DO NOT CALL’ list they still call.”14
               •   “I’m not disabled or need AS[.] I wish they would stop calling me.”15
               •   “… called and claimed that I applied for Social security disability and all he
                   needed was my social security number to get my benefits to me. I told him I used
                   to work in a Medicaid office and I was insulted at his scam attempt. I told him
                   that I was on the do not call list and not to call again.”16
               •   “I have been getting these Social Security disability benefits scam calls from
                   various numbers on my land line all this week 2-3 times a day.”17
               •   “Yet another call from National Disability Network and what a surprise using
                   another phone number from their bank of phone numbers. No message left as
                   usual with numerous complaints on the internet.”18

         25.       By allowing its third party telemarketers including The Outsource Company to

continue placing calls on its behalf, especially in light of the many complaints posted online

about these calls, Citizens Disability is actively ratifying the illegal telemarketing employed by

its third party telemarketers.



10
    https://800notes.com/Phone.aspx/1-949-301-8752
11
   Id.
12
    https://800notes.com/Phone.aspx/1-972-961-4752/3
13
    https://800notes.com/Phone.aspx/1-207-573-5276
14
   Id.
15
    https://800notes.com/Phone.aspx/1-202-594-3353
16
   Id.
17
   Id.
18
    https://800notes.com/Phone.aspx/1-530-237-2404
                                                                                                     8
         Case 1:19-cv-11367-WGY Document 1 Filed 06/20/19 Page 9 of 23



       26.     In addition, Citizen Disability benefits directly from the calls that are made on its

behalf, as the entire reason for the calls is to generate business for Citizens Disability.

   Third Party Telemarketers Place Prerecorded and Autodialed Calls to Consumer Cell
          Phones Without the Prior Express Written Consent to Place Such Calls
                            On Behalf of Citizens Disability

       27.     As explained by the Federal Communications Commission (“FCC”) in its 2012

order, the TCPA requires “prior express written consent for all autodialed or prerecorded

[solicitation] calls to wireless numbers and residential lines.” In the Matter of Rules and

Regulations Implementing the Telephone Consumer Protection Act of 1991, CG No. 02-278,

FCC 12-21, 27 FCC Rcd. 1830 ¶ 2 (Feb. 15, 2012).

       28.     Yet in violation of this rule, Defendant fails to obtain any express written consent

prior to placing (or having placed on its behalf) prerecorded and autodialed solicitation calls to

cellular telephone numbers such as those of Plaintiff Despres.

       29.     In placing the calls that form the basis of this Complaint, Defendant (or agents

working on behalf of Defendant) utilized an automatic telephone dialing system (“ATDS” or

“autodialer”) in violation of the TCPA. Specifically, the hardware and software used by

Defendant’s agents has the capacity to generate and store random numbers, and/or receive and

store lists of telephone numbers, and to dial such numbers, en masse, in an automated fashion

without human intervention. Defendant’s automated dialing equipment also is, or includes

features substantially similar to, a predictive dialer, meaning that it is capable of making

numerous phone calls simultaneously and automatically connecting answered calls to then

available callers and disconnecting the rest (all without human intervention).

       30.     In selecting its third party telemarketers who generate leads for its business,

defendant Citizens Disability should have known how they called consumers and/or should have

monitored their actions.

                                                                                                       9
         Case 1:19-cv-11367-WGY Document 1 Filed 06/20/19 Page 10 of 23



        31.      Furthermore, Citizens Disability knew or should have known that their third party

telemarketers such as The Outsource Company were not maintaining a sufficient internal do not

call list (or are not properly administering it) to ensure consumers do not receive additional calls

after requesting that the calls stop.

                           PLAINTIFF DESPRES’S ALLEGATIONS

        32.      On September 13, 2017 Plaintiff Despres registered his cellular phone number on

the DNC in order to avoid receiving unwanted, unsolicited telemarketing calls.

        33.      Plaintiff Despres began to receive prerecorded calls on behalf of Defendant on his

cellular phone in the middle of February 2019.

        34.      Despres answered some of these calls, noting that the prerecorded agent that is

designed to sound live would continue speaking when he would try to interrupt and ask for the

calls to stop.

        35.      Frustrated by the numerous calls, on February 28, 2019 at 10:04 AM, Plaintiff

Despres answered a prerecorded call on behalf of Defendant using phone number 603-874-1850.

        36.      The agent identified the company as being “National Disability” and began to ask

questions presumably so Despres could be qualified to speak with Citizens Disability. When the

agent, who identified herself as being Stephanie told Despres that she was replying to Despres’

supposed inquiry into National Disability’s services, Despres clearly told Stephanie that he did

not inquire, thereby making it clear that he was not interested.

        37.      Despite his opt-out request, Plaintiff Despres continued to receive calls from

“National Disability” for the benefit of Citizens Disability.

        38.      For example, Despres was called on February 27, 2019 at 6:30 PM by a “National

Disability” agent using phone number 603-874-1697. He was then called again on February 28,

2019 at 10:04 AM by another “National Disability” agent using phone number 603-874-1850.

                                                                                                   10
        Case 1:19-cv-11367-WGY Document 1 Filed 06/20/19 Page 11 of 23



Despres was also called a second time on February 28, 2019, at 5:52 PM from a “National

Disability” agent using phone number 603-874-1823.

       39.     Despres called “National Disability” back a few times and specifically asked for

the calls to stop. He even tried sending text messages to the phone numbers “National Disability”

was using to call him, hoping that would stop the calls.

       40.     Despite his numerous efforts to get the calls stopped, Plaintiff Despres received

additional calls on behalf of Citizens Disability throughout April 2019.

       41.     As the prerecorded calls are designed to sound like live agents, Despres was

unable to confirm if all of the answered calls were in fact prerecorded. Most of the calls began

with a noticeable pause, at the very least indicating the use of an autodialer.

       42.     On April 10, 2019 at 2:53 PM and on April 12, 2019 at 3:14 PM, Despres

received additional unwanted calls on his cellular phone on behalf of Citizens Disability, this

time using phone number 603-509-3787. When Despres called 603-509-3787 back, a live agent

identified the company as being “National Disability.”

       43.     Upon investigation, when calling 603-509-3787 the call is answered by “National

Disability.” Once the lead is qualified, the agent forwards the lead directly to Citizens Disability.

When the Citizens Disability agent was questioned about “National Disability,” she said that

National Disability and Citizens Disability are the same company.

       44.     Despres does not have a relationship with Citizens Disability or any of its

affiliated companies, nor has he ever requested that Citizens Disability call him, or consented to

any contact from Defendant.

       45.     Despres does not use his cellular phone for business purposes.

       46.     Citizens Disability did not obtain the prior express written consent to place

solicitation telephone calls to Despres on his cellular phone using a prerecorded call and/or an

                                                                                                   11
        Case 1:19-cv-11367-WGY Document 1 Filed 06/20/19 Page 12 of 23



autodialer.

       47.     The unauthorized telephone calls made by or on behalf of Citizens Disability, as

alleged herein, have harmed Plaintiff Despres in the form of annoyance, nuisance, and invasion

of privacy, and disturbed the use and enjoyment of hi cellular phone, in addition to the wear and

tear on the phone’s hardware (including the phone’s battery) and the consumption of memory on

the phone.

       48.     Seeking redress for these injuries, Plaintiff Despres, on behalf of himself and

Classes of similarly situated individuals, brings suit under the Telephone Consumer Protection

Act, 47 U.S.C. § 227, et seq., which prohibits prerecorded and unsolicited autodialed telephone

calls to cellular telephones and unsolicited calls to telephone numbers registered on the DNC.




                                                                                                 12
        Case 1:19-cv-11367-WGY Document 1 Filed 06/20/19 Page 13 of 23



                                    CLASS ALLEGATIONS

                Class Treatment Is Appropriate for Plaintiff’s TCPA Claims

       49.     Plaintiff Despres brings this action pursuant to Federal Rule of Civil Procedure

23(b)(2) and Rule 23(b)(3) on behalf of himself and all others similarly situated and seeks

certification of the following seven Classes:

       Prerecorded No Consent Class: All persons in the United States who from four
       years prior to the filing of this action (1) Defendant (or an agent acting on behalf of
       Defendant) called, (2) for substantially the same reason Defendant called Plaintiff,
       (3) using a prerecorded message, and (4) for whom Defendant claims (a) it obtained
       prior express written consent in the same manner as Defendant claims it obtained
       prior express written consent to call Plaintiff, or (b) it did not obtain prior express
       written consent.

       Prerecorded Stop Class: All persons in the United States who from four years
       prior to the filing of this action (1) Defendant (or an agent acting on behalf of
       Defendant) called, (2) for substantially the same reason Defendant called Plaintiff,
       (3) using a prerecorded message, (4) after they told Defendant to stop calling.

       Autodialed No Consent Class: All persons in the United States who from four
       years prior to the filing of this action (1) Defendant (or an agent acting on behalf of
       Defendant) called, (2) on the person’s cellular telephone, (3) using substantially the
       same dialing equipment used to call Plaintiff, (4) for substantially the same reason
       Defendant called Plaintiff, and (5) for whom Defendant claims (a) it obtained prior
       express written consent in the same manner as Defendant claims it obtained prior
       express written consent to call Plaintiff, or (b) it did not obtain prior express written
       consent.

       Autodialed Stop Class: All persons in the United States who from four years prior
       to the filing of this action (1) Defendant (or an agent acting on behalf of Defendant)
       called, (2) on the person’s cellular telephone, (3) using substantially the same
       dialing equipment used to call Plaintiff, (4) after they told Defendant to stop calling.

       Do Not Call Registry Class: All persons in the United States who from four years
       prior to the filing of this action (1) Defendant (or an agent acting on behalf of
       Defendant) called more than one time on his/her residential telephone number, (2)
       within any 12-month period, (3) where the person’s telephone number had been
       listed on the National Do Not Call Registry for at least thirty days, (4) for
       substantially the same reason Defendant called Plaintiff, and (5) for whom
       Defendant claims (a) it obtained prior express written consent in the same manner
       as Defendant claims it supposedly obtained prior express written consent to call, or
       (b) it did not obtain prior express written consent.

       Do Not Call Stop Class: All persons in the United States who from four years prior
                                                                                                   13
        Case 1:19-cv-11367-WGY Document 1 Filed 06/20/19 Page 14 of 23



       to the filing of this action: (1) Defendant (or an agent acting on behalf of Defendant)
       called more than one time on his/her residential telephone number, (2) within any
       12-month period, (3) at least thirty days after they told Defendant to stop calling.

       Internal Do Not Call Registry Class: All persons in the United States who from
       four years prior to the filing of this action (1) Defendant (or an agent acting on
       behalf of Defendant) called more than one time on his/her residential telephone
       number; (2) within any 12-month period, (3) for the purpose of selling Defendants’
       products and services.

       50.     The following individuals are excluded from the Classes: (1) any Judge or

Magistrate presiding over this action and members of their families; (2) Defendant, its

subsidiaries, parents, successors, predecessors, and any entity in which Defendant or its parents

have a controlling interest and their current or former employees, officers and directors; (3)

Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion

from the Classes; (5) the legal representatives, successors or assigns of any such excluded

persons; and (6) persons whose claims against Defendant have been fully and finally adjudicated

and/or released. Plaintiff anticipates the need to amend the Class definitions following

appropriate discovery.

       51.     Numerosity: On information and belief, there are hundreds, if not thousands of

members of the Classes such that joinder of all members is impracticable.

       52.     Commonality and Predominance: There are many questions of law and fact

common to the claims of Plaintiff and the Classes, and those questions predominate over any

questions that may affect individual members of the Classes. Common questions for the Classes

include, but are not necessarily limited to the following:

               (a) Whether Defendant placed prerecorded calls to Plainitff and the members of
                   the Classes;

               (b) whether Defendant utilized an automatic telephone dialing system to make its
                   calls to Plaintiff and the members of the Classes;

               (c) whether Defendant systematically made multiple telephone calls to Plaintiff
                   and consumers whose telephone numbers were registered on the DNC;
                                                                                                  14
        Case 1:19-cv-11367-WGY Document 1 Filed 06/20/19 Page 15 of 23




               (d) whether Defendant placed prerecorded and/or autodialed telephone calls
                   without first obtaining prior express written consent to make the calls;

               (e) whether Defendant continued to make prerecorded and/or autodialed calls to
                   Plaintiff and members of the Classes despite being asked to stop;

               (f) whether Defendant’s conduct constitutes a violation of the TCPA; and

               (g) whether members of the Classes are entitled to treble damages based on the
                   willfulness of Defendant’s conduct.

       53.     Adequate Representation: Plaintiff will fairly and adequately represent and

protect the interests of the Classes, and has retained counsel competent and experienced in class

actions. Plaintiff Despres has no interests antagonistic to those of the Classes, and Defendant has

no defenses unique to Plaintiff Despres. Plaintiff and his counsel are committed to vigorously

prosecuting this action on behalf of the members of the Classes, and have the financial resources

to do so. Neither Plaintiff nor his counsel have any interests adverse to the Classes.

       54.     Appropriateness: This class action is also appropriate for certification because

Defendant has acted or refused to act on grounds generally applicable to the Classes and as a

whole, thereby requiring the Court’s imposition of uniform relief to ensure compatible standards

of conduct toward the members of the Classes and making final class-wide injunctive relief

appropriate. Defendant’s business practices apply to and affect the members of the Classes

uniformly, and Plaintiff’s challenge of those practices hinges on Defendant’s conduct with

respect to the Classes as wholes, not on facts or law applicable only to Plaintiff.

       55.     Additionally, the damages suffered by individual members of the Classes will

likely be small relative to the burden and expense of individual prosecution of the complex

litigation necessitated by Defendant’s actions. Thus, it would be virtually impossible for the

members of the Classes to obtain effective relief from Defendant’s misconduct on an individual

basis. A class action provides the benefits of single adjudication, economies of scale, and

                                                                                                  15
         Case 1:19-cv-11367-WGY Document 1 Filed 06/20/19 Page 16 of 23



comprehensive supervision by a single court.

                                 FIRST CLAIM FOR RELIEF
                              Telephone Consumer Protection Act
                                  (Violation of 47 U.S.C. § 227)
             (On Behalf of Plaintiff Despres and the Prerecorded No Consent Class)

       56.      Plaintiff Despres repeats and realleges paragraphs 1 through 55 of this Complaint

and incorporates them by reference.

       57.      Defendant and/or its agents made unwanted solicitation telephone calls to Plaintiff

Despres and the other members of the Prerecorded No Consent Class using a prerecorded voice

message.

       58.      These prerecorded voice calls were made en masse without the prior express

written consent of Plaintiff Despres and the other members of the Prerecorded No Consent Class.

       59.      Defendant has, therefore, violated 47 U.S.C. § 227(b)(1). As a result of

Defendant’s conduct, Plaintiff Despres and the other members of the Prerecorded No Consent

Class are each entitled to a minimum of $500 in damages, and up to $1,500 in damages, for each

violation.

                               SECOND CLAIM FOR RELIEF
                             Telephone Consumer Protection Act
                                 (Violation of 47 U.S.C. § 227)
                (On Behalf of Plaintiff Despres and the Prerecorded Stop Class)

       60.      Plaintiff Despres repeats and realleges paragraphs 1 through 55 of this Complaint

and incorporates them by reference.

       61.      Defendant and/or its agents made unwanted solicitation telephone calls to

telephone numbers belonging to Plaintiff Despres and the other members of the Prerecorded Stop

Call Class after being told to stop calling.

       62.      These solicitation telephone calls were made en masse.

       63.      Defendant has, therefore, violated 47 U.S.C. § 227(b)(1). As a result of

Defendant’s conduct, Plaintiff Despres and the other members of the Prerecorded Stop Call Class
                                                                                             16
         Case 1:19-cv-11367-WGY Document 1 Filed 06/20/19 Page 17 of 23



are each entitled to a minimum of $500 in damages, and up to $1,500 in damages, for each

violation.

                                THIRD CLAIM FOR RELIEF
                             Telephone Consumer Protection Act
                                 (Violations of 47 U.S.C. § 227)
             (On Behalf of Plaintiff Despres and the Autodialed No Consent Class)

       64.      Plaintiff Despres repeats and realleges paragraphs 1 through 55 of this Complaint

and incorporates them by reference.

       65.      Defendant and/or its agents made unwanted solicitation telephone calls to cellular

telephone numbers belonging to Plaintiff Despres and the other members of the Autodialed No

Consent Class using an autodialer.

       66.      These solicitation telephone calls were made en masse without the consent of

Plaintiff Despres and the other members of the Autodialed No Consent Class to receive such

solicitation telephone calls.

       67.      Defendant has, therefore, violated 47 U.S.C. § 227(b)(1). As a result of

Defendant’s conduct, Plaintiff Despres and the other members of the Autodialed No Consent

Class are each entitled to a minimum of $500 in damages, and up to $1,500 in damages, for each

violation.

                              FOURTH CLAIM FOR RELIEF
                            Telephone Consumer Protection Act
                                (Violation of 47 U.S.C. § 227)
                (On Behalf of Plaintiff Despres and the Autodialed Stop Class)

       68.      Plaintiff Despres repeats and realleges paragraphs 1 through 55 of this Complaint

and incorporates them by reference.

       69.      Defendant and/or its agents made unwanted solicitation telephone calls to cellular

telephone numbers belonging to Plaintiff Despres and the other members of the Autodialed Stop

Call Class after being told to stop calling.

       70.      These solicitation telephone calls were made en masse.
                                                                                                17
          Case 1:19-cv-11367-WGY Document 1 Filed 06/20/19 Page 18 of 23



         71.      Defendant has, therefore, violated 47 U.S.C. § 227(b). As a result of Defendant’s

conduct, Plaintiff Despres and the other members of the Autodialed Stop Call Class are each

entitled to a minimum of $500 in damages, and up to $1,500 in damages, for each violation.

                                  FIFTH CLAIM FOR RELIEF
                               Telephone Consumer Protection Act
                                   (Violation of 47 U.S.C. § 227)
                (On Behalf of Plaintiff Despres and the Do Not Call Registry Class)

         72.      Plaintiff Despres repeats and realleges the paragraphs 1 through 55 of this

Complaint and incorporates them by reference herein.

         73.      The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that “[n]o

person or entity shall initiate any telephone solicitation” to “[a] residential telephone subscriber

who has registered his or her telephone number on the national do-not-call registry of persons

who do not wish to receive telephone solicitations that is maintained by the federal government.”

         74.      47 C.F.R. § 64.1200(e), provides that § 64.1200(c) and (d) “are applicable to any

person or entity making telephone solicitations or telemarketing calls to wireless telephone

numbers.”19

         75.      Any “person who has received more than one telephone call within any 12-month

period by or on behalf of the same entity in violation of the regulations prescribed under this

subsection may” may bring a private action based on a violation of said regulations, which were

promulgated to protect telephone subscribers’ privacy rights to avoid receiving telephone

solicitations to which they object. 47 U.S.C. § 227(c).

         76.      Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be initiated,

telephone solicitations to telephone subscribers such as Plaintiff Despres and the Do Not Call

Registry Class members who registered their respective telephone numbers on the National Do



19
  Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, CG Docket No. 02-278, Report and
Order, 18 FCC Rcd 14014 (2003) Available at https://apps.fcc.gov/edocs_public/attachmatch/FCC-03-153A1.pdf
                                                                                                                       18
        Case 1:19-cv-11367-WGY Document 1 Filed 06/20/19 Page 19 of 23



Not Call Registry, a listing of persons who do not wish to receive telephone solicitations that is

maintained by the federal government.

       77.     Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff Despres and the Do

Not Call Registry Class received more than one telephone call in a 12-month period made by or

on behalf of Defendant in violation of 47 C.F.R. § 64.1200, as described above. As a result of

Defendant’s conduct as alleged herein, Plaintiff Despres and the Do Not Call Registry Class

suffered actual damages and are entitled to a minimum of $500 in damages, and up to $1,500 in

damages, for each violation.

                               SIXTH CLAIM FOR RELIEF
                            Telephone Consumer Protection Act
                                (Violation of 47 U.S.C. § 227)
          (On Behalf of Plaintiff Despres and the Do Not Call Registry Stop Class)

       78.     Plaintiff Despres incorporates by reference paragraphs 1 through 55 of this

Complaint and incorporates them herein by reference.

       79.     Defendant violated 47 C.F.R. §64.1200 by initiating calls for telemarketing

purposes to telephone subscribers such as Plaintiff Despres and the Do Not Call Registry Stop

Class who specifically informed Defendant and/or its agents to stop calling them, and who

received two or more additional calls within a 12-month period on behalf of Citizens Disability

at least thirty (30) days after informing Defendant and/or its agents to stop calling them.

       80.     As a result of Defendant’s unlawful conduct, Plaintiff Despres and the Do Not

Call Registry Stop Class suffered actual damages and, under section 47 U.S.C. § 227(c), Plaintiff

Despres and each member of the Do Not Call Registry Stop Class is each entitled to between

$500 and $1,500 per violation.




                                                                                                 19
        Case 1:19-cv-11367-WGY Document 1 Filed 06/20/19 Page 20 of 23



                               SEVENTH CLAIM FOR RELIEF
                              Telephone Consumer Protection Act
                                 (Violations of 47 U.S.C. § 227)
               (On Behalf of Plaintiff Despres and the Internal Do Not Call Class)

       81.     Plaintiff Despres repeats and realleges paragraphs 1 through 55 of this Complaint

and incorporates them by reference.

       82.     Under 47 C.F.R. § 64.1200(d), “[n]o person or entity shall initiate any call for

telemarketing purposes to a residential telephone subscriber unless such person or entity has

instituted procedures for maintaining a list of persons who request not to receive telemarketing

calls made by or on behalf of that person or entity. The procedures instituted must meet the

following minimum standards:

       (1) Written policy. Persons or entities making calls for telemarketing purposes
       must have a written policy, available upon demand, for maintaining a do-not-call
       list.

       (2) Training of personnel engaged in telemarketing. Personnel engaged in any
       aspect of telemarketing must be informed and trained in the existence and use of
       the do-not-call list.

       (3) Recording, disclosure of do-not-call requests. If a person or entity making a
       call for telemarketing purposes (or on whose behalf such a call is made) receives a
       request from a residential telephone subscriber not to receive calls from that
       person or entity, the person or entity must record the request and place the
       subscriber's name, if provided, and telephone number on the do-not-call list at the
       time the request is made. Persons or entities making calls for telemarketing
       purposes (or on whose behalf such calls are made) must honor a residential
       subscriber's do-not-call request within a reasonable time from the date such
       request is made. This period may not exceed thirty days from the date of such
       request. If such requests are recorded or maintained by a party other than the
       person or entity on whose behalf the telemarketing call is made, the person or
       entity on whose behalf the telemarketing call is made will be liable for any
       failures to honor the do-not-call request. A person or entity making a call for
       telemarketing purposes must obtain a consumer's prior express permission to
       share or forward the consumer's request not to be called to a party other than the
       person or entity on whose behalf a telemarketing call is made or an affiliated
       entity.

       (4) Identification of sellers and telemarketers. A person or entity making a call for
       telemarketing purposes must provide the called party with the name of the
       individual caller, the name of the person or entity on whose behalf the call is
                                                                                                   20
        Case 1:19-cv-11367-WGY Document 1 Filed 06/20/19 Page 21 of 23



       being made, and a telephone number or address at which the person or entity may
       be contacted. The telephone number provided may not be a 900 number or any
       other number for which charges exceed local or long distance transmission
       charges.

       (5) Affiliated persons or entities. In the absence of a specific request by the
       subscriber to the contrary, a residential subscriber's do-not-call request shall apply
       to the particular business entity making the call (or on whose behalf a call is
       made), and will not apply to affiliated entities unless the consumer reasonably
       would expect them to be included given the identification of the caller and the
       product being advertised.

       (6) Maintenance of do-not-call lists. A person or entity making calls for
       telemarketing purposes must maintain a record of a consumer's request not to
       receive further telemarketing calls. A do-not-call request must be honored for 5
       years from the time the request is made.

       83.     Defendant placed solicitation calls to Plaintiff Despres and members of the

Internal DNC Class without implementing internal procedures for maintaining a list of persons

who request not to be called by the entity and/or by implementing procedures that do not meet

the minimum requirements to allow Defendants to initiate telemarketing calls. 47 C.F.R.

64.1200(d)(1)-(6).

       84.     The TCPA provides that any “person who has received more than one telephone

call within any 12-month period by or on behalf of the same entity in violation of the regulations

prescribed under this subsection may” bring a private action based on a violation of said

regulations, which were promulgated to protect telephone subscribers’ privacy rights to avoid

receiving telephone solicitations to which they object. 47 U.S.C. § 227(c)(5).

       85.     Defendant has, therefore, violated 47 U.S.C. § 227(c)(5). As a result of

Defendant’s conduct, Plaintiff Despres and the other members of the Internal Do Not Call Class

are each entitled to between $500 and $1,500 per violation.




                                                                                                21
        Case 1:19-cv-11367-WGY Document 1 Filed 06/20/19 Page 22 of 23



                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Despres, individually and on behalf of the Classes, prays for

the following relief:

   a) An order certifying the Classes as defined above; appointing Plaintiff Despres as the

       representatives of the applicable Classes; and appointing his attorneys as Class Counsel;

   b) An award of actual and/or statutory damages to be paid into a common fund for the

       benefit of Plaintiff Despres and the Classes;

   c) An order declaring that Defendant’s actions, as set out above, violate the TCPA;

   d) An injunction requiring Defendant to cease all unsolicited calling activity, to implement

       sufficient TCPA related policies and procedures, and to otherwise protect the interests of

       the Classes; and

   e) Such further and other relief as the Court deems just and proper.

                                       JURY DEMAND

       Plaintiff Despres request a jury trial.

                                                 Respectfully Submitted,

                                                 RICK DESPRES, individually and on behalf of
                                                 those similarly situated individuals

       Dated: June 19, 2019                      /s/ Jason Campbell
                                                 Jason Campbell Esq.
                                                 250 First Avenue, Unit 602
                                                 Charlestown, MA 02129
                                                 (617) 872-8652
                                                 jasonrcampbell@ymail.com

                                                 Stefan Coleman*
                                                 law@stefancoleman.com
                                                 LAW OFFICES OF STEFAN COLEMAN, P.A.
                                                 201 S. Biscayne Blvd, 28th Floor
                                                 Miami, FL 33131
                                                 Telephone: (877) 333-9427
                                                 Facsimile: (888) 498-8946

                                                                                               22
Case 1:19-cv-11367-WGY Document 1 Filed 06/20/19 Page 23 of 23



                            Avi R. Kaufman*
                            kaufman@kaufmanpa.com
                            KAUFMAN P.A.
                            400 NW 26th Street
                            Miami, FL 33127
                            Telephone: (305) 469-5881

                            Attorneys for Plaintiff and the putative Classes

                            *Pro Hac Vice motion forthcoming




                                                                               23
